Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/17/20.  Claims 1-20 are pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Anne Saturnelli (Reg. No. 41,290) on 05/18/22.
	Please amend the application as follows:
In the Claims:
1.	(Currently Amended) A method of maintaining consistency for asynchronous replication of logical devices (LUNs) of a local storage system to corresponding LUNs of a remote storage system, comprising:
	copying application data written to the LUNs of the local storage system to corresponding cache slots; 
	copying metadata of the LUNs of the local storage system to corresponding cache slots of the local storage system in response to modifying the metadata of the LUNs;
	associating a first sequence number to all metadata modifications and all application data writes for any of the LUNs of the local storage system that are begun after a first time and before a second time;
	associating a second sequence number, different from the first sequence number, to all metadata modifications and all application data writes for any of the LUNs of the local storage system that are begun after the second time; and
	after completion of all metadata modifications and all application data writes associated with the first sequence number, initiating transfer to the remote storage system of all metadata modifications and all application data writes associated with the first sequence number.

2.	(Currently Amended) A method, according to claim 1, wherein metadata for a particular one of the LUNs of the local storage system that is modified after the first time and before the second time overwrites data in the cache for previously modified metadata for the particular one of the LUNs that was modified after the first time and before the second time.

3.	(Currently Amended) A method, according to claim 1, wherein the metadata modifications and the application data writes associated with the first sequence number are stored at the remote storage system in response to receiving a commit message from the local storage system. 

6.	(Currently Amended) A method, according to claim 1, wherein a new cache slot is allocated in response to a modification of metadata for a particular one of the LUNs of the local storage system after the first time and before the second time.

11.	(Currently Amended) A non-transitory computer readable medium containing software that maintains consistency for asynchronous replication of logical devices (LUNs) of a local storage system to corresponding LUNs of a remote storage system, the software comprising:
	executable code that copies application data written to the LUNs of the local storage system to corresponding cache slots; 
	executable code that copies metadata of the LUNs of the local storage system to corresponding cache slots of the local storage system in response to modifying the metadata of the LUNs;
	executable code that associates a first sequence number to all metadata modifications and all application data writes for any of the LUNs of the local storage system that are begun after a first time and before a second time;
	executable code that associates a second sequence number, different from the first sequence number, to all metadata modifications and all application data writes for any of the LUNs of the local storage system that are begun after the second time; and
	executable code that initiates transfer to the remote storage system of all metadata modifications and all application data writes associated with the first sequence number after completion of all metadata modifications and all application data writes associated with the first sequence number.

12.	(Currently Amended) A non-transitory computer readable medium, according to claim 11, wherein metadata for a particular one of the LUNs of the local storage system that is modified after the first time and before the second time overwrites data in the cache for previously modified metadata for the particular one of the LUNs that was modified after the first time and before the second time.

13.	(Currently Amended) A non-transitory computer readable medium, according to claim 11, wherein the metadata modifications and the application data writes associated with the first sequence number are stored at the remote storage system in response to receiving a commit message from the local storage system. 

16.	(Currently Amended) A non-transitory computer readable medium, according to claim 11, wherein a new cache slot is allocated in response to a modification of metadata for a particular one of the LUNs of the local storage system after the first time and before the second time.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of the applicant’s amendments.
Conclusion
These features together with other limitations of the independent claims 1 and 11 are novel. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1 and 11 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153